United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 98-2820
                                     ___________

Luie White,                               *
                                          *
              Appellant,                  *
                                          * Appeal from the United States
      v.                                  * District Court for the
                                          * Western District of Missouri.
United States of America,                 *
                                          * [UNPUBLISHED]
              Appellee.                   *
                                     ___________

                           Submitted: March 30, 1999
                               Filed: April 7, 1999
                                    ___________

Before FAGG, HANSEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                           ___________

PER CURIAM.

       Luie White appeals the district court’s1 denial of his petition for a writ of coram
nobis in which he claimed that his 1980 kidnapping conviction under 18 U.S.C. §
1201 was illegal. Among other things, White failed to raise this claim on direct
appeal and he offers no sound reason for waiting eighteen years after his conviction
to seek relief using the extraordinary remedy of a writ of coram nobis.

      Accordingly we affirm the judgment of the district court. See 8th Cir. R. 47B.

      1
       The Honorable Russell G. Clark, United States District Judge for the Western
District of Missouri.
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                              -2-